Title: Samuel Pleasants to Thomas Jefferson, 27 July 1812
From: Pleasants, Samuel
To: Jefferson, Thomas


          Sir, Richmond July 27th 1812. 
          I duly received your letter of the 16th inst. and agreeably to your request have forwarded by the stage driver such of the sessions Acts as I had myself or could procure from others. I regret exceedingly that it has not been in my power to make the collection more complete.
           Mr Hening’s Collection was originally intended to come down to 1792; but I believe it is now his intention, (provided sufficient patronage can be obtained to enable him to do so), to bring it down to the present time, excluding from it the acts contained in the 1st and 2nd vols. of the Revis’d Code, which now contain all the public acts, &c. with the titles of the private acts, to the session of 1811–12 inclusive.—The subscription to the Old Statutes is so limited that it does not afford any profit to the publisher.—The 2nd vol. has been out some time and the 3rd and 4th will be published during the ensuing fall, and will come down to about the year 1738, inclusive. Your copy shall be forwarded in the box with your old manuscripts which Mr Hening informs me he is making up for return.I am with the greatest respect, sir, Your obt servt
          
            Samuel
            Pleasants.
        